DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments filed on 09/10/2019 are acknowledged.
Claims 1-20 are pending for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In regard to claims 3 and 17, the claims recite “optical means for expanding the phase-aligned light”. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. According to paragraph [0030] of the PGPUB, a “wide-angle lens” is used to increase the diameter of the laser light.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claim 13 is/are also rejected due to said dependency. In regard to claim 13, line 7, “the lipid measuring apparatus” lacks sufficient antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kashima (USPGPUB 2007/0100245 – applicant cited), and further in view of Van Herpen et al. (USPGPUB 2008/0200781). In regard to claims 1, 8 and 13, Kashima discloses an apparatus and associated method (Figs. 1-3 and associated descriptions) comprising: an irradiator that radiates phase-aligned light having a predetermined light intensity to a predetermined site of a living body from outside the living body toward an interior of the living body (element 10 with laser light source 2, Figs. 1-2 and associated descriptions; [0040]); a light intensity detector that detects a two-dimensional light intensity distribution of light emitted from the living body (element 7, Figs. 1-2 and associated descriptions; [0043]); and a controller that calculates a blood flow rate based on a temporal change in the light intensity distribution (elements 8 and 30, Figs. 1-3 and associated descriptions; value of blood flows/ temporal change of intensity of each pixel, [0048]; time of average blood flow in region 43, Fig. 3 and associated descriptions; [0054-0055]); a communicator that transmits the optical intensity distribution detected by the optical intensity detector (elements 40 and 50, Figs. 1-2 and associated descriptions; [0039]). 
Kashima does not specifically disclose calculates scatterer concentration in the living body based on the blood flow rate.
Van Herpen teaches noninvasively determined blood flow rate can be utilized in part to obtain glucose information of a live subject ([0002]; [0006]; [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus/ method (Kashima) to incorporate the glucose determination function(s)/step(s) with associated physiological information since both devices are noninvasive optical sensing systems and one of ordinary skill in the art would have recognized that glucose concentration can be calculated based in part on the blood flow rate of the tissue (see Van Herpen). The rationale would have been to obtain more physiological information of the tissue/ subject.
In regard to claims 2, 9 and 14, Kashima as modified by Van Herpen discloses the phase-aligned light is laser light (laser light source 2, Figs. 1-2 and associated descriptions; [0040] of Kashima).
In regard to claims 3, 10 and 17, Kashima as modified by Van Herpen discloses the irradiator includes optical means for expanding the phase-aligned light (element 2a, Figs. 1-2 and associated descriptions; [0040] of Kashima).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kashima  and Van Herpen as applied to claims 1-3, 8-10, 13-14, and 17 above, and further in view of Munoz (USPGPUB 2016/0157725). In regard to claims 6-7, Kashima as modified by Van Herpen discloses all the claimed limitations except the irradiator and the light intensity detector are provided in a mirror or a self-projection apparatus; and the irradiator and the light intensity detector are provided at a bottom of a box-shaped body.
Munoz teaches an optical imaging device for blood flow measurement (Figs. 1-6 and 9-11 and associated descriptions; blood flow, [0067]; [0084]) comprises an irradiator (elements 120 and 130, Figs. 2 and 10 and associated descriptions) and a light intensity detector (element 140, Figs. 2 and 10 and associated descriptions) are provided in a self-projection apparatus (Figs. 1-6 and 10 and associated descriptions); and the irradiator and the light intensity detector are provided at a bottom of a box-shaped body (Figs. 1-6 and 10 and associated descriptions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus (Kashima as modified by Van Herpen) to incorporate the housing and associated configurations of the imaging device as taught by Munoz, since both systems are optical blood flow imagers and one of ordinary skill in the art would have recognized that a housing can be utilized to integrate optical elements into a portable imaging device (see Munoz). The rationale would have been to integrate the optical elements into a portable housing.

Allowable Subject Matter
Claims 4-5, 11-12, 15-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest “the controller calculates a scattering coefficient from the blood flow rate and then calculates the scatterer concentration” and “the scatterer is lipid in a capillary”, in combination of the other claimed elements/ steps. .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791